t c memo united_states tax_court andrew k ludwick petitioner v commissioner of internal revenue respondent worth z ludwick petitioner v commissioner of internal revenue respondent docket nos filed date paul h roskoph for petitioners andrew r moore for respondent memorandum opinion halpern judge respondent determined deficiencies in federal gift_tax for for andrew k ludwick and worth z ludwick of dollar_figure and dollar_figure respectively petitioners owned a vacation home as tenants in common and the only issue for decision is the value of the interests therein that they separately transferred in trust to a so-called qualified_personal_residence_trust unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar background some facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference petitioners are husband and wife and they resided in california when they filed the petition in petitioners purchased unimproved real_property on a bluff on the north shore of hawaii’s big island by the end of they had improved the property by constructing a vacation home in they owned the improved property the property as tenants in common each having an undivided one-half interest therein in date petitioners executed agreements establishing separate qualified_personal_residence_trust arrangements in date petitioners transferred their undivided interests in the property pursuant to those trust agreements at the time of the transfers the property had a fair_market_value of dollar_figure million and an annual operating cost of approximately dollar_figure on their separate federal gift_tax returns petitioners each reported a gift resulting from the transfers in trust they valued their separate one-half interests in the transferred property at a discount of percent viz dollar_figure dollar_figure x dollar_figure x dollar_figure in determining the deficiencies in gift_tax respondent allowed a discount of only percent so that he computed dollar_figure to be the value of each undivided one-half interest that petitioners transferred on brief respondent argues for a discount of no more than percent which results in a value for each transfer of dollar_figure i introduction discussion as stated we must determine the fair_market_value of each petitioner’s undivided one-half interest in the property the standard for determining fair_market_value for purposes of the gift_tax is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having knowledge of the relevant facts sec_25_2512-1 gift_tax regs petitioners bear the burden_of_proof and do not argue otherwise see rule a we find that at the time of the transfer the fair_market_value of each undivided one-half interest in the property was dollar_figure for a discount of approximately percent we will explain the process by which we reach that result ii valuation of the gifts to support their respective valuations the parties have in part relied on the testimony of experts we have considered that testimony and have in part relied on it in reaching our conclusion a method of valuation the expert reports petitioners request that we value each undivided_interest by discounting half the fair_market_value of the property dollar_figure by percent to reflect the disadvantages of owning an undivided fractional interest in property respondent requests a broadly similar approach although he reaches a different conclusion regarding the size of the proper discount petitioners’ expert carsten hoffman an expert in the valuation of fractional interests in property relied on analyses of sales of undivided interests and partnership interests 1petitioners have not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here because petitioners have not produced any evidence that they have satisfied the preconditions for its application respondent’s expert stephen bethel also an expert in the valuation of fractional interests in property relied on analyses of sales of undivided interests various surveys of brokers a review of tender offers for majority interests in public companies and lawyers’ estimations of the cost of partition we do not find the analysis of either expert convincing mr hoffman in his direct testimony compared the discounts from undivided_interest transactions between and he calculated the mean and median discounts for the set of all the transactions and for three subsets income-producing properties parcels of raw land and transactions involving undivided 50-percent interests he also provided the range of discounts for all the transactions and for each of those three subsets he provided no way for us to evaluate his analysis however he failed not only to explain how the discounts were calculated ie how did he calculate the underlying fair_market_value but also to provide any measure of the variability or dispersion of his data points eg their standard deviations most importantly he did not provide any of the data we do not know the specifics of any of the undivided_interest transactions we have no way to know how comparable those properties were to the one here in issue mr hoffman also compared petitioners’ property to real_property limited_partnerships yet petitioners’ property was never intended to produce income it was a private vacation home not a source of revenue the cashflow statements of the limited_partnerships which held for instance apartment buildings and mobile homes are not relevant mr bethel in his direct testimony in part relied on four sales of undivided interests between and yet all the sales involved commercial property in the eastern united_states we are not convinced that such data tells us much about the appropriate discount for a multimillion dollar vacation home in hawaii mr bethel also relied on three surveys of california brokers that his firm conducted in and the survey questions involved the discounts associated with fractional interests in property about brokers responded to each survey by providing a range of discounts and a brief explanation yet we have no way of evaluating or of reconciling the brokers’ responses because we have no information about the transactions on which the brokers based their opinions moreover the brief explanations are often so cryptic as to 2we ignore some responses for example one broker opined that the discount associated with the sale of a fractional interest would be percent he did not give a range yet the comment beside his estimate stated he has never sold a minority position in a tenancy_in_common but in his opinion there must be a discount for the position reveal almost nothing about the reasons behind the discount ranges the surveys provide little guidance mr bethel also relied on two surveys with brokers regarding so-called pooled public tenancy-in-common investments which are professionally managed investment properties with multiple owners fractional interests in those investments generally trade with almost no discount in his report mr bethel conceded that there are four critical differences between those investments and petitioners’ property yet he argued that those differences would only slightly increase the discount proper here mr bethel did not explain his conclusion and without any reasoning we are not convinced finally mr bethel relied on a professional review of tender offers for majority interests in public companies specifically he relied on transactions involving the change_of control of real_estate companies he calculated the discounts as follows if the market price were dollar_figure and a buyer tendered dollar_figure then the premium would be percent and the discount would be percent as mr bethel noted however the size of a control premium depends on many factors eg the buyer’s desire or need to acquire the company to complement hi sec_3pooled public tenancy-in-common investments are professionally managed and interests therein are readily marketable represent ownership in a diverse set of properties and have relatively steady income streams present operation that do not seem relevant to the discount appropriate here we find the tender offer analysis unhelpful partition at trial we asked both experts why a buyer of an undivided_interest in the property would consider the interest worth any less than a proportional share of the fair_market_value of the whole property reduced by the cost to the buyer of partition ie the cost to end joint_ownership involuntarily by a judicially mandated sale as a single residential property the property was unlikely to be divided into separate estates and to distribute the proceeds appropriately both convinced us that a buyer would also take into account marketability or liquidity risk ie the risk of being unable to sell an asset quickly at its fair_market_value downes goodman dictionary of finance and investment term sec_391 7th ed they disagreed however as to the size of the appropriate discount and as to whether partition would even be necessary although mr hoffman insisted that a buyer would consider more than just the cost of partition and the marketability risk he failed to convince us certainly a tenancy_in_common is not the ideal way for two strangers to own a vacation home that does not mean however that a buyer would discount an undivided_interest by any more than the cost of liquidating his investment and an additional_amount to reflect the risk occasioned by a less than immediate sale indeed mr hoffman testified and if you have the right to force a partition you will certainly consider that and if an investor were to come to me and say well i demand an percent discount because it’s an undivided_interest i would say well that doesn’t make sense because you can partition it for significantly less than that so why would you demand an percent discount the logic of that statement is that a buyer who had a right to partition could not demand a discount greater than the discount reflecting the cost and likelihood of partition and the discount representing the marketability risk because if he did another rational buyer would be willing to bid more that iterative process would drive the discount down to the discount reflecting the expected cost of partition and the marketability risk mr hoffman failed to convince us otherwise petitioners concede that hawaii law provides for partition of real_property see haw rev stat ann sec lexis nexis a buyer would thus be willing to pay an amount equal to the present_value of the fair_market_value of percent of the property upon sale less his costs of maintaining the property and his costs of selling the property perhaps including the cost of partition accordingly to determine the price that a buyer would be willing to pay we must figure the length of the partition process its costs including the cost of selling the property and the likelihood partition would be necessary the rate of return the buyer would demand and the value of percent of the property upon sale see estate of barge v commissioner tcmemo_1997_ b what a buyer would pay partition in partition suits hawaii courts may sell real_property where partition in_kind would be impracticable or greatly prejudicial to the interested parties see haw rev stat ann sec lexis nexis petitioners do not dispute that partition would result in a sale of the property mr hoffman testified that a contested partition would take to years to resolve and that its costs would include dollar_figure of appraisal costs and dollar_figure of litigation expenses mr bethel testified that a contested partition could take up to years to resolve and he estimated that its costs would include dollar_figure to dollar_figure to proceed with filings a brokerage fee of to percent and a closing fee of percent mr bethel concluded that the total cost of partition would range from to percent of the value of the property mr bethel testified that if partition were not necessary the property could be sold in less than a year we find that a contested partition would take years to resolve including year to sell the property and that the costs made necessary by the litigation would be percent of the value of the property that is dollar_figure petitioners however have failed to convince us that partition will always--indeed will often--be necessary in fact when respondent’s counsel suggested that partition was relatively unlikely mr hoffman seemed to agree nonetheless neither party suggested the likelihood of partition bearing heavily on petitioners who bear the burden_of_proof we find that a buyer would expect partition to be necessary percent of the time we find that the cost of selling the property which the sellers would bear in any case would be percent of the value of the property that is dollar_figure finally the annual operating cost of the property was approximately dollar_figure we assume that a buyer of a one-half undivided_interest in the property would expect to bear only half the costs described above the buyer would expect the remaining petitioner to bear the other half 4respondent’s argument is as follows suppose petitioner husband had sold his interest if the buyer then told petitioner wife that he wanted to sell the property what are the odds that she would object not only would he have a right to partition but also a court would ultimately order the property sold as opposed to divided petitioners have failed to explain what in that hypothetical petitioner wife would stand to gain by opposing partition cf estate of barge v commissioner tcmemo_1997_188 finding that in a case in which the property would have been divided not sold the other owners might resist partition to obtain an advantageous partition respondent however concedes that such opposition is possible and we accept that concession rate of return mr bethel testified that to account for the marketability risk a buyer would demand a return of percent mr hoffman testified that a buyer would demand a return of percent nonetheless he presented no evidence to support that conclusion petitioners have failed to prove that a buyer would demand a return greater than percent value of interest after partition the parties stipulated that in the property had a fair_market_value of dollar_figure million mr hoffman testified that the long-term sustainable growth rate of real_estate wa sec_3 percent annually accordingly at the end of year if partition were not necessary or years if it were the property would sell for dollar_figure or dollar_figure respectively iii fair_market_value accordingly to determine the value of an undivided one-half interest in the property we use a 10-percent rate of return discount rate a partition period of years including a selling period of year annual operating costs of dollar_figure possible partition costs of dollar_figure allocated equally to both years the cost of selling the property dollar_figure and a fair_market_value of dollar_figure or dollar_figure after a sale in year or years respectively we find that the fair_market_value of the gift that each petitioner made in was dollar_figure our calculations are as follows if partition is not necessary year operating costs selling costs sale proceeds total present_value dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure if partition is necessary operating costs partition and selling costs dollar_figure big_number dollar_figure big_number year total sale proceeds total present_value -- dollar_figure big_number dollar_figure dollar_figure big_number big_number we have found that a buyer would expect partition to be necessary percent of the time thus the buyer of an undivided one-half interest in the property would have been willing to pay the weighted average of the two present values calculated above that is dollar_figure decisions will be entered under rule
